DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8 of the response, filed 10/18/2021, with respect to the objections to the claims, have been fully considered and are persuasive.  The informalities have been removed from the claims; therefore, the objections to the claims have been withdrawn. 
Applicant’s arguments, see Page 8 of the response, filed 10/18/2021, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claims 1-2, 8-10, 12-13, 21, and 23; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Page 8 of the response, filed 10/18/2021, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive.  Claim 14 is amended to include allowable subject matter also present in Claims 1 and 8.  Therefore, the rejection of Claims 14-15 and 18-21 under 35 U.S.C. §103 has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Coury (Reg. No: 34,309) on 10/21/2021.

IN THE CLAIMS:
In Claim 14, Lines 22-23, “the multiple of non-metal alloy platform-less blades” has been changed to –the multiple of non-metal alloy platform-less rotor blades--.
In Claim 18, Line 2, “the multiple of the platform-less rotor blades” has been changed to –the multiple of the non-metal alloy platform-less rotor blades”.
In Claim 19, Line 2, “the multiple of the platform-less rotor blades” has been changed to –the multiple of the non-metal alloy platform-less rotor blades”.
In Claim 23, Line 2, “the pocket” has been changed to “the pockets”.
The above changed have been made to ensure consistent language throughout the claims and to correct an antecedent basis issue in Claim 23.
Allowable Subject Matter
Claims 1-2, 8-10, 13-14, and 18-23 are allowed.  As stated in the previous office action, Claims 1-2, 8-10, 13-14, and 18-23 would be allowable if rewritten to overcome both the objections to the claims and the rejections under 35 U.S.C. §112(b), and the claims have been amended to overcome both the objections and the rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L SEHN/Primary Examiner, Art Unit 3745